DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 10, 11, 14, 15, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 8,424,972 Berning et al.
Berning describes a construction vehicle 1 with frame 4 milling drum 6 surrounded by enclosure 9/10/14/15; front left/front right/rear transportation devices (2&3); front left/front right/rear lifting columns (12&13); controller 23 configured to control movement of the lifting columns (col. 3 Iines 15-20); inclination control system (coextensive with controller 23) also including first sensor 43 associated with first transportation device to 
With regards to claim 2-col. 11 line47.
With regards to claim 5: col. 11 line 47 and col. 3 lines 5-20.
With regards to claim 6: see figure 8 which shows four lifting cylinders and col. 11 lines 47-060 which describes each lifting cylinder has the angular sensor.  Having angular sensors on all four columns would necessarily result in first/second on the rear.
With regards to claim 8: “orthogonal” (col. 3 line 8) anticipates fixed angle.

Regarding independent claim 9:
Berning describes the milling machine 1 with frame 4, drum 6, plurality of transportation devices 2/3 including first and second rear devices (see figure 8 which shows four- two front/two rear) first/second rear lifting columns 12 and inclination control system including first/second angle sensor 43 and controller 23 configured to extend/retract (col. 3 lines 6-20) as claimed.
With regards to claim 10-col. 11 line47.
With regards to claim 11: see figure 10 and col. 11 lines 40-60. It is clear that when the parallel orientation is achieved on level ground, the orientation would be 90° as claimed.

Regarding independent claim 14:
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning alone.
Berning is silent with regards to the number of axes measured, but it is clear from the disclosure that only one axis of motion is expected and It would have .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning in view of US Patent Application Publication 20180163364  HUISSOON 
Berning lacks the first sensor extends along its axis between the transportation device and its column of claim 3.
Berning lacks the first sensor is a linear sensor of claim 4.
Huissoon –in the same field of endeavor—describes a machine with controller and describes ¶0050 measuring the angle between parts using a linear sensor at an articulation between parts.  This suggests to one of ordinary skill in the art the sensor extending along its axis between the transportation device and the column as claimed in claim 3 and also the linear sensor of claim 4. One of ordinary skill in the art would be motivated to modify Berning to have the sensor extending along its axis between the transportation device and the column because Berning fails to teach the details of the sensor and thus selection of a known sensor configuration would have been obvious to one of ordinary skill in the art.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning in view of US Patent Application Publication 20180163364  HUISSOON and Schoenmaker et al US Patent Application Publication 20080263908.
Berning lacks the first and second sensors are linear magnetoresistive.
Huissoon –in the same field of endeavor—describes a machine with controller and describes ¶0050 measuring the angle between parts using a linear sensor at an articulation between parts.  This suggests to one of ordinary skill in the art the linear sensor. One of ordinary skill in the art would be motivated to modify Berning to have the linear sensor extending along its axis between the transportation device and the column because Berning fails to teach the details of the sensor and thus selection of a known sensor configuration would have been obvious to one of ordinary skill in the art.
Berning—as modified in view of Huissoon—still lacks the magnetoresistive sensors of claim 12.
Schoenmaker—in the same field of endeavor- describes (¶0029) magnetoresistive sensors for measuring angle. Since Berning and Huisson fail to teach the type of sensor, It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have used magnetoresistive sensors, since they are shown to be effective for measuring in the same field.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning in view of Lemke US Patent Number 7,510,347.
Berning lacks the using an average value.
Lemke—in the same field of endeavor-describes using average value (col. 2 line 40) in order to compensate for smaller defects or roughness.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Berning to have used the average as claimed.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning in view of Johnson US Patent Application Publication 2015/0132059.
Berning lacks the using an average value.
Johnson —in the same field of endeavor-describes using average value (e.g. claim 14) of left and right sides. One of ordinary skill in the art would understand that the average value would accommodate minor variations.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Berning to have used the average as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672